 

GUARANTY

 

THIS GUARANTY (the “Guaranty”) is executed as of February 15, 2017, by WSI
INDUSTRIES, CO., a Minnesota corporation (“Guarantor”), for the benefit of
TRADITION CAPITAL BANK, a Minnesota banking corporation (“Lender”), with
reference to the following facts:

 

A.       Lender has agreed to lend $1,500,000.00 (the “Loan”) to WSI INDUSTRIES,
INC., a Minnesota corporation (“Borrower”), pursuant to the terms and conditions
contained in that certain Loan Agreement dated of even date herewith (“Loan
Agreement”) and that certain Revolving Promissory Note of even date herewith in
the principal amount of the Loan (the “Note”) to finance working capital for the
Borrower, with the Note secured by certain Security Agreements given by each of
Guarantor, WSI Rochester, Inc. and Borrower, all dated of even date herewith
(each a “Security Agreement” and collectively, the “Security Agreements”) (the
Loan Agreement, Note, Security Agreements and the foregoing documents
collectively called the “Loan Documents”).

 

B.       As a condition of the making of the Loan, Lender has required that
Guarantor guarantee the obligations of Borrower in accordance with the terms of
this Guaranty.

 

C.       Guarantor is a subsidiary of Borrower so that the Guarantor has a
direct and substantial economic interest in Borrower and therefore expects to
derive direct and indirect benefits from the Loan given by Lender to Borrower.

 

NOW, THEREFORE, in consideration of Lender’s agreement to make the Loan and as
an inducement to Lender to do so, Guarantor covenants and agrees with Lender,
for the benefit of the holder from time to time of the Note, as follows:

 

Article I- REPRESENTATIONS AND WARRANTIES

 

Guarantor makes the following representations and warranties which shall be
continuing representations and warranties until this Guaranty expires in
accordance with the provisions contained herein:

 

1.1       Guaranty Authorized and Binding.The execution, delivery and
performance of this Guaranty does not require the consent or approval of any
governmental body or other regulatory authority; are not in contravention of; or
in conflict with, any law or regulation; and this Guaranty is a valid and
legally binding obligation of Guarantor enforceable in accordance with its
terms.

 

1.2       No Conflict. The execution and delivery of this Guaranty are not, and
the performance of this Guaranty will not be, in contravention of, or in
conflict with, any agreement, indenture or undertaking to which Guarantor is a
party or by which Guarantor or Guarantor’s property is or may be bound or
affected and do not, and will not cause any security interest, lien or other
encumbrance to be created or imposed upon any such property.

 

   

 

 

1.3       Litigation. There is no litigation or other proceeding pending or, to
the best of knowledge of Guarantor, threatened against, or affecting, his
properties which, if determined adversely to Guarantor, would have a materially
adverse effect on the financial condition, properties, businesses or operations
of Guarantor or which prevents or interferes with or adversely affects
Guarantor’s entering into this Guaranty or the validity of this Guaranty or the
carrying out of the terms hereof, and Guarantor is not in default with respect
to any order, writ, injunction, decree or demand of any court or other
governmental or regulatory authority.

 

1.4       Financial Condition. Guarantor’s financial statements, which have
heretofore been submitted in writing by Guarantor to Lender in connection
herewith, are true and correct in all material respects and fairly present the
financial condition of Guarantor for the period covered thereby. Since the date
of said financial statements, there has been no materially adverse change in
Guarantor’s financial condition. Guarantor has no knowledge of any liabilities,
contingent or otherwise, as of the date of said financial statements, which are
not reflected in said financial statements; and, other than in the ordinary
course of its business, Guarantor has not entered into any commitments or
contracts which are not reflected in said financial statements or which may have
a materially adverse effect upon Guarantor’s financial condition, operations or
business as now conducted.

 

1.5       Solvency. The execution and delivery of this Guaranty will not (i)
leave Guarantor with remaining assets which constitute unreasonably small
capital given the nature of Guarantor’s business, or (ii) result in the
incurrence of Debts beyond Guarantor’s ability to pay them when and as they
mature. For the purposes of this Section, “Debts” includes any legal liability
for indebtedness, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent.

 

1.6       Financial or Other Benefit or Advantage. Guarantor hereby acknowledges
and warrants that Guarantor has derived or expects to derive a financial or
other benefit or advantage from the Loan and from each and every renewal,
extension, release of collateral or other relinquishment of legal rights made or
granted or to be made or granted by Lender to Borrower in connection with the
Loan.

 

Article II- AGREEMENTS

 

2.1       Guaranty. Guarantor hereby unconditionally and irrevocably guarantees
the due and punctual payment of the outstanding principal due under the Note,
plus interest, late fees, reasonable attorneys’ fees and costs at any point in
time in connection with the interpretation, protection, defense, enforcement or
collection of this Guaranty or with respect to the Loan (and all renewals,
extensions, modifications and rearrangements thereof) (collectively the
“Guaranteed Obligations”) and whether or not the Guaranteed Obligations are
valid and enforceable against the Borrower, whenever the Guaranteed Obligations
become due, whether on demand, at maturity or by reason of acceleration, or at
the time the Borrower or the Guarantor shall become the subject of any
bankruptcy or insolvency proceeding. This is a guaranty of payment only and not
of collection.

 

 2 

 

 

2.2       Obligation Absolute. The obligation of Guarantor hereunder shall
remain in full force and effect without regard to, and shall not be affected or
impaired by the following, any of which may occur or be taken without the
consent of, or notice to, Guarantor, nor shall any of the following give
Guarantor any recourse or right of action against Lender:

 

  (a) Any express or implied amendment, modification, renewal, addition,
supplement, extension (including, without limitation, extensions beyond the
original term) or acceleration of or to any of the Loan Documents;         (b)
Any exercise or non-exercise by Lender of any right or privilege under this
Guaranty or any of the Loan Documents;         (c) Any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Guarantor or Borrower, or any guarantor (which term shall
include any other party at any time directly or contingently liable for any of
the Borrower’s obligations under the Loan Documents or any affiliate of
Borrower), or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not Guarantor
shall have had notice or knowledge of any of the foregoing;         (d) Any
release or discharge of the Borrower from its liability under any of the Loan
Documents or any release or discharge of any endorser or guarantor or of any
other party at any time directly or contingently liable for the Guaranteed
Obligation or any compromise or settlement by Lender of any of its claims
against any of them;         (e) Any subordination, compromise, release (by
operation of law or otherwise), discharge, compound, or liquidation of any or
all of the Property or other collateral described in any of the Loan Documents
or otherwise in any manner, or any substitution with respect thereto, except to
the extent of proceeds received by Lender from such liquidation;         (f) Any
assignment or other transfer of this Guaranty in whole or in part or of any of
the Loan Documents;         (g) Any acceptance of partial performance of the
Guaranteed Obligation;         (h) Any consent to the transfer of; or actual
transfer of; the Property or any portion thereof or any other collateral
described in the Loan Documents or otherwise;         (i) Any bid or purchase at
any sale of the Property or any other collateral described in the Loan Documents
or otherwise, provided that the amount bid at such sale will be credited against
the outstanding amount of the Loan;         (j) Any taking and/or acceptance of
any additional guarantees, collateral or security; and         (k) Any failure
to perfect or to continue the perfection of any security.

 

 3 

 

 

2.3       Waivers. Guarantor unconditionally waives any defense to the
enforcement of this Guaranty, including, without limitation:

 

  (a) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty;         (b) Any right to require Lender to proceed against
Borrower or any guarantor at any time or to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy whatsoever at
any time;         (c) The defense of any statute of limitations affecting the
liability of Guarantor hereunder, the liability of Borrower or any guarantor
under the Loan Documents, or the enforcement hereof; to the extent permitted by
law;         (d) Any defense arising by reason of any invalidity or
unenforceability of any of the Loan Documents or any disability of Borrower or
any guarantor or of any manner in which Lender has exercised its rights and
remedies under the Loan Documents, or by any cessation from any cause whatsoever
of the liability of Borrower or any guarantor;         (e) Any defense based
upon an election of remedies by Lender, including, without limitation, any
election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof;
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including but not limited to remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of Guarantor or the rights of Guarantor
to proceed against Borrower or any guarantor for reimbursement, or both;        
(f) Any duty of Lender to advise Guarantor of any information known to Lender
regarding the financial condition of Borrower and all other circumstances
affecting Borrower’s ability to perform its obligations to Lender, it being
agreed that Guarantor assumes the responsibility for being and keeping informed
regarding such condition or any such circumstances; and         (g) Any rights
of subrogation, reimbursement, exoneration, contribution and indemnity, and any
rights or claims of any kind or nature against Borrower which arise out of or
are caused by this Guaranty, and any rights to enforce any remedy which Lender
now has or may hereafter have against Borrower and any benefit of; and any right
to participate in, any security now or hereafter held by Lender, until all of
the Guaranteed Obligation has been fully paid and performed.

 

2.4       Subrogation. Guarantor understands that the exercise by Lender of
certain rights and remedies may affect or eliminate Guarantor’s right of
subrogation against Borrower or any guarantor and that Guarantor may therefore
incur partially or totally nonreimbursable liability hereunder. Nevertheless,
Guarantor hereby authorizes and empowers Lender, its successors, endorsees
and/or assigns, to exercise in its or their sole discretion, any rights and
remedies, or any combination thereof; which may then be available, it being the
purpose and intent of Guarantor that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances.

 

 4 

 

 

2.5       Additional Waivers. No Guarantor shall be released or discharged,
either in whole or in part, by Lender’s failure or delay to (i) perfect or
continue the perfection of any lien or security interest in any collateral which
secures the obligations of the Borrower or Guarantor, or (ii) protect the
property covered by such lien or security interest.

 

2.6       Independent and Separate Obligations. The obligation of Guarantor
hereunder is independent of the obligation of Borrower and, in the event of any
default hereunder, a separate action or actions may be brought and prosecuted
against Guarantor whether or not Guarantor is the alter ego of Borrower and
whether or not Borrower is joined therein or a separate action or actions are
brought against Borrower. Lender’s rights hereunder shall not be exhausted until
all of the Guaranteed Obligation has been fully paid and performed.

 

2.7       Bankruptcy No Discharge; Repayments. So long as any of the Guaranteed
Obligation guaranteed hereunder shall be owing to Lender, Guarantor shall not,
without the prior written consent of Lender, commence or join with any other
party in commencing any bankruptcy, reorganization or insolvency proceedings of
or against Borrower. Guarantor understands and acknowledges that by virtue of
this Guaranty, he has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to Borrower. As an example and
not in any way of limitation, a subsequent modification of the Guaranteed
Obligation in any reorganization case concerning Borrower shall not affect the
obligation of Guarantor to pay and perform the Guaranteed Obligation in
accordance with their respective original terms. If claim is ever made upon
Lender for repayment of the obligations under the Loan Documents and Lender
repays all or any part of said amount, then, notwithstanding any revocation or
termination of this Guaranty or the cancellation of the Note or any other
instrument evidencing the Loan, Guarantor shall be and remain jointly and
severally liable to Lender for the amount so repaid constituting the Guaranteed
Obligations to the same extent as if such amount had never originally been
received by Lender.

 

2.8       Subordination. In the event any default, or event which upon the
giving of notice or the lapse of time or both could become a default, shall
exist in the performance of the Loan Documents, any indebtedness of Borrower now
or hereafter held by Guarantor is hereby subordinated to the obligations of
Borrower under the Guaranteed Obligation. If requested by Lender, such
indebtedness shall be collected, enforced and received by Guarantor as trustee
for Lender and paid over to Lender on account of the Loan Documents. However, no
such payment shall reduce or affect in any manner the absolute, unconditional
and independent liability of Guarantor hereunder except to the extent such
payment is applied against the Loan.

 

 5 

 

 

2.9       Payments.

 

  (a) Guarantor agrees that to the extent Borrower makes any payment to Lender
in connection with the Guaranteed Obligation, and all or any part of such
payment is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by Lender and to the extent actually paid
over to Guarantor or a trustee of; receiver of; or other successor to,
Guarantor’s interest or estate, whether under any bankruptcy act or otherwise
(any such payment is herein referred to as “Preferential Payment”), then this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, and, to the extent of such payment or repayment by Lender, the Guaranteed
Obligation or part thereof intended to be satisfied by such Preferential Payment
shall be revived and continued in full force and effect as if said Preferential
Payment had not been made.         (b) Notwithstanding any other provision of
this Guaranty to the contrary, Guarantor hereby waives any claim or other rights
which any Guarantor may now have or hereafter acquire against Borrower or any
other guarantor of all or any of the Guaranteed Obligation under this Guaranty
or any other Collateral Document (all such claims and rights are referred to as
“Conditional Rights”), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any collateral
which Lender now has or hereafter acquires, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, by any payment
made hereunder or otherwise, including without limitation, the right to take or
receive from Borrower, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim or
other rights, until such time as the Guaranteed Obligation has been paid and
performed in full. If, notwithstanding the foregoing provisions, any amount
shall be paid to Guarantor on account of any Conditional Rights and either (i)
such amount is paid to Guarantor at any time when the Guaranteed Obligation
shall not have been paid or performed in full, or (ii) regardless of when such
amount is paid to Guarantor, any payment made by Borrower to Lender is at any
time determined to be a Preferential Payment, then such amount paid to Guarantor
shall be held in trust for the benefit of Lender and shall forthwith be paid to
Lender to be credited and applied upon the Guaranteed Obligation, whether
matured or unmatured, in such order as Lender, in its sole and absolute
discretion, shall determine.         (c) To the extent that any of the
provisions of Section 2.09 shall not be enforceable, Guarantor agrees that until
such time as the Guaranteed Obligation has been paid and performed in full and
the period of time has expired during which any payment made by Borrower or
Guarantor to Lender may be determined to be a Preferential Payment, Guarantor’s
Conditional Rights to the extent not validly waived shall be subordinate to
Lender’s right to full payment and performance of the Guaranteed Obligation, and
Guarantor shall enforce his Conditional Rights during such period.

 

2.10       Intentionally Omitted.

 

2.11       Intentionally Omitted.

 

 6 

 

 

2.12       Lender’s Right of Setoff. In addition to all liens upon and rights of
setoff against the monies, securities or other property of Guarantor given to
Lender by law, Lender shall have, with respect to Guarantor’s obligations to
Lender under this Guaranty and to the extent permitted by law, a contractual
possessory security interest in and a right of setoff following written notice
to Guarantor against, and Guarantor hereby assigns, conveys, delivers, pledges,
and transfers to Lender all of Guarantor’s right, title and interest in and to,
all deposits, moneys, securities and other property of Guarantor now or
hereafter in the possession of or on deposit with Lender, whether held in a
general or special account or deposit, whether held jointly with someone else,
or whether held for safekeeping or otherwise. Every such security interest and
right of setoff may be exercised without demand upon to Guarantor. No security
interest or right of setoff shall be deemed to have been waived by any act or
conduct on the part of Lender or by any neglect to exercise such right of setoff
or to enforce such security interest or by any delay in so doing. Every right of
setoff and security interest shall continue in full force and effect until such
right of setoff or security interest is specifically waived or released by an
instrument in writing executed by Lender.

 

2.13       Merge, Consolidate or Sell. Guarantor shall not merge or consolidate
with or into another entity, or lease or sell all or substantially all of its
property and business to any other entity or entities without Lender’s written
consent. Guarantor further agrees that no member of Guarantor shall sell,
dispose or transfer any ownership interest in Guarantor in a single or series of
transactions without the express consent of the Lender.

 

Article III- MISCELLANEOUS

 

3.1       Expenses. In addition to the Guaranteed Obligation, Guarantor agrees
to pay all costs and expenses, including reasonable attorneys’ fees, which may
be incurred by Lender in any effort to collect or enforce any of the Loan
Documents or the obligations of Guarantor hereunder, whether or not any lawsuit
is filed, including, without limitation, all costs and attorneys’ fees incurred
by Lender in any bankruptcy proceeding (including, without limitation, any
action for relief from the automatic stay of any bankruptcy proceeding, whether
or not Lender prevails therein) and in any judicial or nonjudicial foreclosure
action. Such amounts shall bear interest until paid at a rate equal to the
Interest Rate, as defined in the Note.

 

3.2       Amendments; Successors. Neither this instrument nor any term hereof
may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. All of the terms of this
instrument shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and assigns. In the event of the death of any
individual person included in the term “Guarantor,” this Guaranty shall be
enforceable as a claim against that individual’s estate or otherwise against the
representatives of the individual’s estate, the individual’s heirs-at-law, the
devisees and beneficiaries of the individual’s total estate and each of them.
The term “Borrower” shall mean both the named Borrower and any other person or
entity at any time assuming or otherwise becoming primarily liable on all or any
part of the obligations set forth in the Loan Documents. No delay or failure by
Lender to exercise any remedy against Borrower or Guarantor will be construed as
a waiver of that right or remedy. All remedies of Lender are cumulative and may
be exercised singly, simultaneously, consecutively and in any order. In the
event that the provisions of this Guaranty are claimed or held to be
inconsistent with any other instrument evidencing or securing the Loan, or the
obligations of Guarantor, the terms of this Guaranty shall remain fully valid
and effective. Any married person executing this Guaranty agrees that recourse
may be had against community assets and against such person’s separate property
for the satisfaction of the obligations hereby guaranteed. When the context in
which the words are used in this Guaranty indicates that such is the intent,
words in the singular number shall include the plural and vice-versa. All
references to “Guarantor” shall be interpreted to include Guarantor. If any one
or more of the provisions of this Guaranty should be determined to be illegal or
unenforceable, all other provisions shall remain effective. Guarantor shall not
have the right to assign any of his rights or obligations under this Guaranty.

 

 7 

 

 

3.3       Governing Law. This Guaranty shall be governed by and be construed
pursuant to the laws of the State of Minnesota applicable to contracts made and
performed in the State of Minnesota without reference to any conflict or choice
of law rules that would otherwise apply. Any suit, action or proceeding arising
out of or in connection with this Agreement may be brought, at Lender’s
election, in the Minnesota District Court for Wright County, Minnesota, or the
United States District Court for the District of Minnesota, and the parties
hereto irrevocably submit and consent to the jurisdiction of each such court and
agree that any summons, complaint, writ, judgment or other notice or service or
legal process may be sufficiently served upon it in connection with any such
suit, action or proceeding, if sent to the last known address of the applicable
party in accordance with the provisions of Section 3.7 hereof. The submission to
said jurisdiction shall not (and shall not be construed so as to) limit the
right of the Lender to take proceedings against the Guarantor, in whatsoever
jurisdictions shall be appropriate nor shall the taking of proceedings in any
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

3.4       Assignability by Lender. Lender may, at any time and from time to
time, assign, conditionally or otherwise, all of the rights of Lender under the
Note and under this Guaranty, whereupon the assignee shall succeed to all rights
of Lender hereunder to the extent that such rights may be assigned to it.
Lender, or each successor holder of the Note, may give written notice to
Guarantor of any such assignment, but any failure to give, or delay in giving,
such notice shall not affect the validity or enforceability of any such
assignment.

 

3.5       Demands. Each demand by Lender for performance or payment hereunder
shall be in writing and shall be made in the manner set forth in Section 3.7
below. A dated statement signed by an officer of Lender setting forth the amount
of indebtedness at the time owing to Lender by Borrower under the Loan Documents
shall be presumptive evidence thereof (subject to rebuttal) as between Guarantor
and Lender in any legal proceedings against Guarantor in connection with this
Guaranty.

 

3.6       Term. The obligations of Guarantor under this Guaranty shall continue
in full force and effect until the obligations under the Loan Documents shall
have been fully paid and performed and the period of time has expired during
which any payment made by Borrower or Guarantor to Lender may be determined to
be a Preferential Payment.

 

3.7       Notices. All notices and demands hereunder shall be deemed to have
been duly given if personally delivered or mailed by United States registered or
certified mail, with return receipt requested, postage prepaid to the parties at
the following addresses (or at such other addresses as shall be given by written
notice by any party to the others) and shall be deemed complete upon any such
mailing:

 

 8 

 

 

  To Guarantor: WSI Industries, Co.     213 Chelsea Road     Rochester, MN 55362
    Attn: Paul Sheely         To Lender: Tradition Capital Bank     7601 France
Avenue South, Suite 140     Edina, MN 55435     Attn: Natalia Armitage

 

3.8       Complete Agreement. This Guaranty supersedes any prior negotiations,
discussions or communications between Guarantor and Lender and constitutes the
entire agreement between Lender and Guarantor with respect to the Guaranteed
Obligation. This Guaranty may be executed in one or more counterparts, all of
which, taken together, shall constitute one and the same Guaranty.

 

3.9       Interpretation; Severability. In the event that the provisions of this
Guaranty are claimed or held to be inconsistent with any other instrument
evidencing or securing the Note, or the obligations of Guarantor, the terms of
this Guaranty shall remain fully valid and effective. When the context in which
the words are used in this Guaranty indicates that such is the intent, words in
the singular number shall include the plural and vice-versa. The parties hereto
intend and believe that each provision of this Guaranty comports with all
applicable local, state and federal laws and judicial decisions. However, if any
provision or any portion of any provision contained in this Guaranty is held by
a court of law to be invalid, illegal, unlawful, void or unenforceable as
written in any respect, then it is the intent of all parties hereto that such
portion or provision shall be given force to the fullest possible extent that it
is legal, valid and enforceable, that the remainder of the Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion
or provision was not contained therein, and the rights, obligations and
interests of Guarantor and Lender under the remainder of this Guaranty shall
continue in full force and effect.

 

3.10       Obligation Absolute. This Guaranty and the obligations of Guarantor
hereunder shall be effective upon delivery to the Lender, without further act,
condition or acceptance by the Lender, shall be binding upon the Guarantor and
the heirs, representatives, successors and assigns of the Guarantor, and shall
inure to the benefit of the Lender and its participants, successors and assigns.
The Guarantor further waives notice of Lender’s acceptance hereof.

 

3.11       Headings. The captions and headings to the sections and paragraphs of
this Guaranty are for convenience only and shall not be deemed part of the text
of the respective sections or paragraphs and shall not vary, by implication or
otherwise, any of the provisions of this Guaranty.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY.
SIGNATURE PAGE FOLLOWS.]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
the date first above written.

 

  GUARANTOR:         WSI INDUSTRIES, CO.,   a Minnesota corporation         By:
/s/ Paul D. Sheely   Name: Paul D. Sheely   Its: Chief Financial Officer

 

STATE OF MINNESOTA )     ) ss.   COUNTY OF HENNEPIN )  

 

The foregoing instrument was acknowledged before me this ____ day of February,
2017, by Paul D. Sheely, the Chief Financial Officer of WSI Industries, Co., a
Minnesota corporation, on behalf of the corporation, Guarantor

 

      Notary Public

 

 10 

 

 

 

 

 

 

 

 

 

 

 



 